On June 20th, 1995, it was the finding of the court that the defendant is guilty of the offense of Theft, a felony. It is the order of the Court that the defendant be sentenced to ten (10) years at the Montana State Prison with five (5) years suspended provided *78the defendant comply with conditions as stated in the June 20, 1995 judgment. The defendant shall pay restitution in the amount of $1,140.00 and payments shall be payable through the Flathead County Attorney’s Office Trust Account, P.O. Box 1516, Kalispell, MT 59903. The defendant shall pay a $10.00 monthly supervision fee, in payments of $30.00 per quarter, payable through the Clerk of Court’s Office. The defendant shall be given credit for 134 days served in the Detention Center in pre-sentence incarceration as of June 20, 1995.
DATED this 2nd day of November, 1995.
On October 20, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division hfis the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed and requested that his petition be dismissed.
It is hereby ordered that the petition is'dismissed.
Done in open Court this 20th day of October, 1995. '
Hon. John Warner, Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Robert Boyd, Alternate Member.